              Case 2:19-cv-00649-JAD Document 17 Filed 05/20/20 Page 1 of 3



1    SYLVESTER & POLEDNAK, LTD.
     JEFFREY R. SYLVESTER, ESQ.
2
     Nevada Bar No. 4396
3    Matthew T. KNEELAND, ESQ.
     Nevada Bar No. 11829
4    1731 Village Center Circle
     Las Vegas, Nevada 89134
5
     Phone: (702) 952-5200
6    Fax: (702) 952-5205
     Email: jeff@sylvesterpolednak.com
7    Email: matthew@sylvesterpolednak.com
     Attorney for Respondents
8

9                              UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA
11
                                                 Case No. BK-S-13-18986-BTB
      JEFFREY B. GUINN,
12                                               CHAPTER 7
                                Appellant.
13                                               Adversary No. BK-S-14-01007-BTB
14                                               Case No. 2:19-cv-00649-JAD
      CDR INVESTMENTS, LLC, a Nevada
15    limited liability company; DONNA A.
      RUTHE, as trustee for the CHARLES L.
16                                               STIPULATION TO EXTEND BRIEFING
      RUTHE TRUST and on behalf of his
                                                 SCHEDULE FOR APPEAL DUE TO
17    Individual Retirement Account; DONNA
                                                 COVID-19 PANDEMIC
      A. RUTHE, in her representative capacity
18    as trustee for the FRANK E. GRANIERI
                                                 (Third Request)
      REVOCABLE LIVING TRUST,
19

20                              Respondents,                 ORDER
21

22
           Respondents CDR INVESTMENTS, LLC, a Nevada limited liability company; DONNA
23
     A. RUTHE, as trustee for the CHARLES L. RUTHE TRUST and on behalf of his Individual
24

25   Retirement Account; DONNA A. RUTHE, in her representative capacity as trustee for the

26   FRANK E. GRANIERI REVOCABLE LIVING TRUST (collectively, the “Respondents”), by
27
     and through their attorneys of record, the law offices of Sylvester & Polednak, Ltd., and
28                                               1
                 Case 2:19-cv-00649-JAD Document 17 Filed 05/20/20 Page 2 of 3



1    Appellant JEFFREY B. GUINN (“Appellant”), by and through his attorneys of record Bailey
2
     Kennedy, hereby STIPULATE AND AGREE to continue the Answering Brief and Reply Brief
3
     deadlines in the appeal thirty (30) days, as follows:
4
            1.       A National Emergency related to the impact of the COVID-19 global
5

6                    pandemic has been declared along with emergency declarations by several

7                    states across the United States, including Nevada.
8
            2.       The Parties, their counsel, and all related individuals are focused, first and
9
                     foremost, on health and safety matters during this global pandemic and each
10
                     Party has issues with limited staffing and resources, limited access to files
11

12                   and other resources, and other hurdles related to social distancing and

13                   business and school closures.
14
            3.       Most, if not all, state courts and all federal courts in Nevada have recognized
15
                     the need for stays/postponements of litigation matters and cases.
16
            4.       Undersigned counsel, who is primarily responsible for the Answering Brief,
17

18                   was working remotely to achieve social distancing objectives until very

19                   recently on April 29. While he was able to complete certain tasks, he could
20
                     not work nearly as efficiently as he was able to do from his office.
21
                     Furthermore, during his time working remotely, undersigned counsel was
22
                     limited in his ability to confer with other attorneys responsible for this
23

24                   matter.

25          5.       Moreover, the Memorandum Decision that is the subject of this appeal is
26
                     quite lengthy (115 pages). The underlying adversary proceeding trial was
27
                     three weeks long. And as shown by the Designation of Record and
28                                                      2
                Case 2:19-cv-00649-JAD Document 17 Filed 05/20/20 Page 3 of 3



1                   Statement on Appeal [Dkt. # 463], there are numerous relevant exhibits.
2
                    Thus, this appeal is more complicated than a typical adversary proceeding
3
                    appeal.
4
           6.       Due to the above, the Parties respectfully request an extension to the current
5

6                   briefing schedule, moving all dates back thirty (30) days, as follows:

7                   -   Answering Brief deadline extended to July 8, 2020; and
8
                    -   Reply Brief deadline extended to August 7, 2020.
9
           IT IS SO STIPULATED.
10
     DATED this 20th day of May, 2020.                    DATED this 20th day of May, 2020.
11
     SYLVESTER & POLEDNAK, LTD.                           BAILEY KENNEDY
12

13
     By /s/ Matthew T. Kneeland                           By /s/ Joseph Liebman
14          Jeffrey R. Sylvester, Esq.                            John R. Bailey, Esq.
            Matthew T. Kneeland, Esq.                             Joseph A. Liebman, Esq.
15
            1731 Village Center Circle                            Joshua P. Gilmore, Esq.
16          Las Vegas, NV 89134                                   8984 Spanish Ridge Avenue
            Attorneys for Respondents                             Las Vegas, NV 89148
17                                                                Attorneys for Appellant
18
           IT IS SO ORDERED.
19

20

21

22
                                                   ______________________________________
                                                   UNITED STATES
                                                           STATESDISTRICT
                                                                    DISTRICTJUDGE
                                                                             JUDGE
23                                                 Dated: May 20, 2020.
                                                   DATED: ______________
24

25

26

27

28                                                    3
